     Case: 3:20-cv-00079-NBB-JMV Doc #: 37 Filed: 09/29/20 1 of 1 PageID #: 203


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

WILLIE J. HARRIS                                                                              PLAINTIFF

v.                                                                             No. 3:20CV79-NBB-JMV

MARSHAL TURNER, ET AL.                                                                    DEFENDANTS

            ORDER GRANTING TCCF DEFENDANTS’ MOTION [36] TO EXTEND
               THE DEADLINE TO SUBMIT WITNESS AND EXHIBIT LISTS

        This matter comes before the court on the motion by the TCCF defendants to extend the

deadline to file a witness and exhibit list. After considering the motion [36] , the court finds that it is

well taken and is GRANTED. The new deadline for submitting a witness and exhibit list is thirty

days from the date of this order.

        In their motion, the TCCF defendants inquired whether the deadlines set forth in the Service

and Scheduling Order regarding the MDOC defendants governed only the MDOC defendants or all

parties. The court meant for the deadlines set forth in that order to apply to all parties, though the

court understands the TCCF defendants’ inquiry in this matter, given the fact that a separate order

issued for the TCCF defendants to be served with process. Prisoner cases progress on an expedited

schedule.

        Nonetheless, the court is usually generous as to all parties with requests to extend deadlines in

prisoner cases, which often involve difficulty in locating records, unusually slow mail service, odd

procedural posture, and many vagaries that rarely plague other types of cases. In most instances, if

any party finds difficulty meeting a deadline, the party may simply request an extension, as was the

case here. They are routinely granted.

        SO ORDERED, this, the 29th day of September, 2020.


                                                          /s/ Jane M. Virden
                                                          UNITED STATES MAGISTRATE JUDGE
